Citation Nr: 0716313	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-09 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.  

2.  Entitlement to specially adapted housing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from April 1970 to July 
1974.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

By way of history, the Board notes that the veteran did not 
file a Substantive Appeal regarding his increased rating 
claims for diabetic neuropathy of the right and left lower 
extremities and thus these claims are not currently in 
appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's most recent VA examination was in May 1995 and 
the examiner indicated that due to the veteran's lack of 
willingness to cooperate, it was very difficult to interpret 
the results of his sensory exam.  It appeared that the 
veteran could barely hold his left lower leg against gravity.  
2005 VA medical records note decreasing lower extremity 
strength.  Thus, under the circumstances of this case a 
Remand is warranted for a VA examination to determine whether 
the veteran currently meets the criteria for specially 
adapted housing and/or for automobile or adaptive equipment.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded an 
appropriate VA examination to ascertain 
the extent of impairment attributable to 
his service-connected intervertebral disc 
syndrome, diabetic vasculopathy and 
neuropathy of the right and left lower 
extremities, particularly with respect to 
locomotion and any possible loss of use 
of any extremity.  The examiner should 
report whether the veteran has lost the 
use of his lower extremities so as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair. 
(The term "preclude locomotion" means a 
necessity for regular and constant use of 
braces, crutches, canes, or a wheelchair 
as a normal mode of locomotion, although 
occasional locomotion by other methods 
may be possible.)

The examiner also should report whether 
the veteran retains effective function in 
either foot or whether the veteran would 
be equally well served by an amputation 
stump at the site of election below the 
knee with use of a suitable prosthetic 
appliance.  The determination must be 
made on the basis of the actual remaining 
function of the foot, that is, whether 
the acts such as balance and propulsion 
can be accomplished equally well by an 
amputation stump with prosthesis.  The 
examiner should also indicate whether the 
veteran has any ankylosis of the knees or 
hips.  Any indicated tests and studies 
should be performed.  The claims folder 
should be made available to the examiner 
for review in connection with the 
examination, and review of the folder 
should be confirmed by the examiner.
    
2.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




